DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election with traverse of Group I (claims 1-22); Species 1 (figs. 1, 4, and 8; claims 1-2, and 6-9) in the reply filed on 03/30/2021 is acknowledged.
Claims 3-5, and 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
On. p. 01 of the Remarks, “Applicant hereby elects Invention I (claims 1-22) with traverse for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant respectfully submits that claims 1-22 of Invention I and claim 23 of Invention II are all directed to cooking instruments that include a power supply, a cooking chamber, a heating system, a computer readable memory and a control system configured to drive the heating system. The examination of inventions I and II would require no significant additional searching and impose no significant additional burden.”
On. p. 01-02 of the Remarks, “Applicant hereby elects Species 1, shown in Figs. 1, 4 and 8 and which are assumed to read on claims 1, 2, 6-9, with traverse. Applicant respectfully submits that examination of the non-elected claims would require no additional searching and impose no additional burden and requests withdrawal of the election of species requirement.
Applicant respectfully submits that independent 1 (from elected Species 1) is a generic claim that covers all of the species of claims 2-22 which depend from generic independent claim 1. Moreover, Applicant notes that support for elected independent claim 1 is found at least in Fig. 1 (perspective view of cooking instrument), Fig. 2 (physical components of cooking instrument), Fig. 3 (functional components of cooking instrument), and Fig. 4 (method of operating cooking instrument to cook food). Collectively, Figs. 1-4 are directed to a generic embodiment of a cooking instrument, including its physical and logical parts, and operation that supports each of the dependent claims 2-22. As such, Applicant respectfully submits that examination of claims 2-22 would require no additional searching and imposed no additional burden.
In the event the Examiner maintains the 19 Species restrictions, Applicant respectfully
requests that Examiner allow a reasonable number of species to be elected for prosecution. MPEP § 806 provides that "a reasonable number of species may be claimed when there is an allowable claim generic thereto" and "an allowable generic claim may link a reasonable number of species embraced thereby." Applicant respectfully submits that elected independent claim 1 is a generic claim and elected dependent claim 2 recites "wherein increasing the power density includes selecting a power transfer pathway." In addition, dependent claims 3-6 and 16-21 each further recite "wherein selecting the power transfer pathway includes ... " to further limit the selection of a power transfer pathway to embodiments that include selecting and driving a heating element. In view of the foregoing, Applicant respectfully submits that claims 1-9 and 16-21 comprise a reasonable number of species for prosecution (relating generally to Species 1, 7-9, and 11-19), and that further election of Species 7-9 and 11-19 directed to these dependent claims will not impose an additional burden on the  Examiner.”
Examiner’s Responses:

With respect to claim 1, Examiner finds the argument persuasive that claim 1 is generic. 
With respect to species selection requirement, Applicant’s argument is not found persuasive. Species 1, 7-9, and 11-19 are respectfully not reasonable number of species for prosecution. Further, they are patentable distinct and not obvious variants. The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

The requirement is still deemed proper and is therefore made FINAL. 
The status of the 03/30/2021 claims, is as follows: claims 1-23 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 02/05/2019, and 04/30/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1:
The limitation “a heating system… capable of generating” in line 4
“system” is the generic placeholder. 
The limitation “a heating system” in line 4 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system" coupled with functional language “capable of generating" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not The limitation “a heating system" has been described in originally-filed specification on p. 07, lines 21-25 respectively as a heating system that include one or more heating elements 114 (fig. 1), wherein each of the heating element includes a wavelength controlled filament assembly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1: 
The limitation “substantially” in line 14 render the claim indefinite because
the term "substantially" is a relative term. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree is considered “substantially equivalent”? 
The limitation “another mode of operation of the heating system” in line 5
renders the claim indefinite because it is unclear what is “another mode of operation of the heating system”. There is no previous instance of “mode of operation of the heating system”. It is unclear what is “another mode of operation of the heating system”. Does the heating system comprises a plurality of heaters that turn on/off, therefore its overall power drawn from power source fluctuates? 
The limitation “a quantifiable cooking result” in line 10 lacks a clear 
antecedent basis. There is a previous instance of “a quantifiable cooking result” recited in lines 8-9. Therefore, it is unclear if the limitation in line 10 refers to the same result as recited in lines 8-9. 

In claim 2: 
The limitation “another power transfer pathway” in line 3 renders the claim
indefinite because it is unclear what is “another power transfer pathway”. What does it entail? 
In claim 6: 
The limitation “a heating element” in line 2 renders the claim indefinite
because it is unclear whether or not “a heating element” is related to “a heating system” recited in claim 1. 
For the purpose of substantive examination, it is presumed that the “a heating element” in line 2 is a part of “a heating system” of claim 1 that generates electromagnetic emission.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavada et al. (US 7619186)
Regarding claim 1, Cavada discloses a cooking instrument (multi-purpose oven 100) comprising: 
a power supply (power switches 312, 306, 310) electrically coupled to an external power source (AC source) having an upper power draw limit (fig. 3); 
a heating system (top IR heater 102, bottom IR heaters 104 and 106) electrically coupled to the power supply and capable of generating electromagnetic emission to cook 1 (col. 3, lines 25-30) (it is inherent that the IR heaters emit electromagnetic emission to cook food, as evidenced in Burtea, see footnote); 
a cooking chamber (oven chamber 112) adapted to store food at least when the heating system is operational (figs. 1-2); 
a computer readable memory storing a mapping function (predetermined routines) specifying one or more parameters (profile parameters) associated with driving the heating system (top IR heater 102, bottom IR heaters 104 and 106) to achieve a quantifiable cooking result (col. 5, lines 31-40; figs. 7-8); and 
a control system (digital processor 302) configured to select a quantifiable cooking result (e.g. steak, hamburger etc.) and control, based on the mapping function (predetermined routines) (figs. 7-8), driving signals provided to the heating system (top IR heater 102, bottom IR heaters 104 and 106) to achieve the quantifiable cooking result (col. 5, lines 31-40), wherein controlling the driving signals thereby increases power density (intensity) of the electromagnetic emission (radiation energy) that the food is exposed to (col. 3, 4, 5, lines 55-61, 55-61, and 37-40 respectively; figs. 4-5) while the heating system (top IR heater 102, bottom IR heaters 104 and 106) consumes substantially equivalent power from the external top heater 102 consumes 900 watts and bottom heaters 104 and 106 for a total 1500 watts) (it is noted that figs. 4-5 illustrate the intensity of each IR heater varies based on the wavelength. Therefore, each heater’s intensity level is achieved by varying the wavelength of respective heater) as compared to another mode of operation of the heating system (it is noted that it is well-known that increasing power density of electromagnetic emission is achieved by adding multiple sources of electromagnetic emission i.e. adding additional IR heaters, which would results in more power consumption from AC source). 
[AltContent: textbox (Prior Art
Cavada (US 7619186))]
    PNG
    media_image1.png
    367
    541
    media_image1.png
    Greyscale




Regarding claim 2, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein increasing the power density (intensity) includes selecting a power transfer pathway that transfers more of the power provided from the heating system (top IR heater 102) to the food compared to another power transfer pathway (col. 5, 6 lines 60-67, 1-5 respectively; figs. 5-6).

Regarding claim 6, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein selecting the power transfer pathway includes selecting and driving a heating element (quartz tube) with an emission surface area that passively grows over time (col. 4, lines 45-54) (it is noted that the claimed heating element is described in originally-filed specification on p. 09, lines10 as quartz tube. Therefore, quartz tube of Cavada has the same characteristics as the claimed); and wherein the control system (digital processor 302) is configured to achieve the quantifiable cooking result (e.g. steak, hamburger etc.) according to the mapping function (predetermined routines) by utilizing passively changing power density due to the passively growing emission surface area (col. 5, lines 37-40) (it is noted that the quartz tube passively controls the power density by allowing only desired electromagnetic energy to be emitted).  

Regarding claim 7, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein the control system (digital processor 302) is configured to control the driving signals to exploit one or more power density increasing mechanisms (col. 5, lines 37-40; figs. 4-5).  

Regarding claim 8, Cavada discloses the cooking instrument (multi-purpose oven 100), wherein the power density increasing mechanisms (figs. 4-5) are static structures (filament of heaters 102, 104, and 106) that can be selectively used by the control system (digital processor 302) (col. 5, lines 44-67 and 37-40; figs. 4-5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cavada in view of Uchiyama (US 20100288756)
Regarding claim 9, Cavada discloses the cooking instrument (multi-purpose oven 100) comprising the quantifiable cooking result (steak, hamburger etc.). 
Cavada does not disclose the quantifiable cooking result includes temperature or spatial temperature distribution measurable by a temperature probe. 
However, Uchiyama discloses quantifiable cooking result (predetermined temperature) includes temperature distribution measurable by a temperature probe (infrared sensor 10) (para. 0133 and 0148; fig. 7) provided to a control system (control unit 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Cavada to include temperature distribution of the food item measured by the temperature probe and provide to the control system, in order to allow the control system to accurately control heating system when the desired cooking result is achieved. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                         




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidence, Burtea discloses infrared heaters (32, 36), that is well-known to emit electromagnetic energy. (para. 0030, lines 1-3; fig. 3)